Mr. Justice Hailey
delivered the opinion of the court.
This is a suit to determine the rights of the parties herein to the waters of the west fork of Wild Horse or Alvord Creek in the southern portion of Harney County. The ease involves questions of fact only, as to the priority of the rights of the parties, and no good purpose would be served by a review of the evidence. It is sufficient to say that the record and evidence have been carefully read and considered, and we think the decree of the lower court is correct, and it will therefore be affirmed. Aefirmed.